DETAILED ACTION
Claims 1-10, 12-16 and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Final Office Action from 12 January 2021, the Applicant has filed a Response After Final Action on 12 March 2021.
Allowable Subject Matter
Claims 1-10, 12-16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 16, the invention states:
An electronic device comprising:
a microphone configured to obtain an audio signal;
a scene classifier;
a sensor;
a memory in which a speaker model is stored; and
at least one processor,
wherein the at least one processor is configured to:
classify, by the scene classifier, the audio signal as user speech or noise, based on distribution of the audio signal;

in response to classifying the audio signal as user speech, obtain a voice signal from the audio signal and compare the voice signal with the speaker model to verify a user;
based on a verification result indicating that the user corresponds to a pre-enrolled speaker, perform an operation corresponding to the obtained voice signal; and
verify the user based on a similarity between the speaker model and a talk model based on talk contents between the pre-enrolled speaker and another speaker,
wherein, when a movement of the electronic device is sensed by the sensor, a buffering signal is transmitted to the microphone such that the audio signal is obtained after a preset point in time when the movement is sensed, and
wherein, while transmitting the buffering signal, a state of the processor is changed from a sleep state to an activation state such that the processor recognizes a command from the obtained voice signal after the buffering signal is transmitted.
Closest Prior Art
The reference of Lee et al (US 2016/0240194 A1) provides teaching for an electronic device (FIG. 9), a memory [0049], a processor [0031], extracting a voice signal from an audio signal [0027], extracting speaker features, modelling and storing the features [0029], speaker models to be used for comparison with an input voice [0029], a Universal Background Model-Gaussian Mixture Model for comparison with a speaker model in order to verify a user [0050], executing a voice command (FIG. 9 Step 960), as well as a speaker recognition and the triggering of a voice function or command [0028].

A further reference of Dalmasso et al (US 2017/0061968 A1) provides teaching for comparing between segments of an audio (talk contents) and each voiceprint for an enrolled speaker, for the purpose of speaker identification/verification [0044], [0047].
The reference of Qian (US 2018/0025733 A1) is made available to teach an accelerometer and a gyroscope that sense movement of the system [0034] where the system is a wearable device [0037], a proximity sensor that first senses a movement before a microphone can be activated to then receive a trigger command ([0044]-[0045], FIG. 4), and providing input from the microphone to the processor [0034].
A further reference of KHAN et al (US 2018/0165878 A1) provides teaching for a situation at a wearable device which receives images, such that, in response to the movement of the wearable device, the image data gets buffered into a graphics processing unit and gets rendered after a certain time interval (pre-set point in time) [0038].
The prior art taken alone or in combination fail to teach, inter alia, an electronic device such that the state of its application processor changes from an activation state to a sleep state while a buffering signal is being transmitted.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14 and 15 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.

inter alia, a wearable electronic device such that it changes the state of its application processor from an activation state to a sleep state while a buffering signal is being transmitted.
Claim 16 is hereby allowed over the prior art of record.
Dependent claims 18, 19 and 20 depend on claim 16 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657